



Exhibit 10.2

THE SCOTTS COMPANY LLC


Certificate




I, Denise S. Stump, the Executive Vice President, Global Human Resources of The
Scotts Company LLC hereby certify that The Scotts Company LLC Executive
Retirement Plan, Amended and Restated as of January 1, 2015, attached hereto as
Exhibit I, was implemented by me this day and made effective as of the date set
forth therein.
This action is taken by me on behalf of The Scotts Company LLC, pursuant to
delegations to me by the Compensation and Organization Committee of the Board of
Directors of The Scotts Miracle-Gro Company on August 8, 2007, which delegation
remains in full force and effect, as of the date of this Certificate.


THE SCOTTS COMPANY LLC








   /s/ DENISE S. STUMP
Denise S. Stump
Executive Vice President, Global Human Resources



Effective: December 31, 2014











--------------------------------------------------------------------------------



EXHIBIT I
















THE SCOTTS COMPANY LLC
EXECUTIVE RETIREMENT PLAN


























Amended and Restated as of January 1, 2015









--------------------------------------------------------------------------------








Table of Contents
Page
SECTION 1
Name and Purpose    1


SECTION 2
Definitions    1
2.1.
Account or Accounts    1

2.2.
Adjustments    1

2.3.
Affiliate    2

2.4.
Base Salary    2

2.5.
Base Salary Account    2

2.6.
Base Salary Deferral Election    2

2.7.
Beneficiary    2

2.8.
Benefits Administrative Committee    2

2.9.
Board    2

2.10.
Cause    3

2.11.
Change in Control    3

2.12.
Code    3

2.13.
Committee    3

2.14.
Company    3

2.15.
Company Stock Fund    3

2.16.
Compensation    3

2.17.
Corporation    3

2.18.
Disabled or Disability    3

2.19.
ERISA    4

2.20.
Effective Date    4

2.21.
Eligible Employee    4

2.22.
Employee    4

2.23.
Employer or Employers    4

2.24.
ERP Eligible Pay    4

2.25.
Investment Committee    4

2.26.
Investment Fund    4

2.27.
LTIP    4

2.28.
LTI Offset Payment    5

2.29.
Matching Account    5

2.30.
Outside Benchmark Investment Fund    5

2.31.
Pay Cap    5

2.32.
Participant    5

2.33.
Performance Award    5

2.34.
Performance Award Deferral Election    5

2.35.
Plan    5

2.36.
Plan Year    5

2.37.
Qualified Plan    6

2.38.
Retention Award    6

2.39.
Retention Award Account    6


i

--------------------------------------------------------------------------------




2.40.
Retirement Account    6

2.41.
Retirement Contribution    6

2.42.
RSP Compensation    6

2.43.
Separation from Service    6

2.44.
Statutory Limits    7

2.45.
Supplemental Retirement Award    7

2.46.
Supplemental Retirement Award Account    7

2.47.
Transitional Contribution    7

2.48.
Transitional Contributions Account    7

2.49.
Years of Service    8



SECTION 3
Participants    8


SECTION 4
Accounts    8
4.1.
Establishment of Accounts    8

4.2.
Election of Participant to Defer Performance Awards    8

4.3.
Election of Participant to Defer Base Salary    9

4.4.
Employer Contributions    10

4.5.
Benchmark Investment Funds    11

4.6.
Outside Benchmark Investment Funds    11

4.7.
Company Stock Fund    11

4.8.
Adjustment of Account Balances and Other Rules    11

4.9.
FICA    12



SECTION 5
Method of Distribution of Deferred Compensation    12
5.1.
Time and Form of Distribution    12

5.2.
Death Benefit    14

5.3.
Taxes    14

5.4.
Unforeseeable Emergency Distributions    14

5.5.
Small Benefit Distribution    15

5.6.
Distributions in the Event of a Change in Control    15

5.7.
Subsequent Deferral and Form of Payment Elections    15



SECTION 6
Accruals Under Other Benefit Plans    16


SECTION 7
Participant’s Rights    16


SECTION 8
Non-Alienability and Non-Transferability    16


SECTION 9

ii

--------------------------------------------------------------------------------




Administration and Standard of Review    16


SECTION 10
Claims Procedure    17
10.1.
Filing Claims    17

10.2.
Notification to Claimant    17

10.3.
Review Procedure    17

10.4.
Decision on Review    18



SECTION 11
Amendment and Termination    18


SECTION 12
General Provisions    19
12.1.
Controlling Law    19

12.2.
Captions    19

12.3.
Facility of Payment    19

12.4.
Administrative Expenses    19

12.5.
Severability    19

12.6.
Personal Liability    19

12.7.
Amendment to Qualified Plan or Changes to Employer Contributions and Participant
Deferrals under Qualified Plan    20

12.8.
Right to Offset    20



SECTION 13
Unfunded Status of the Plan    20



iii

--------------------------------------------------------------------------------




THE SCOTTS COMPANY LLC
EXECUTIVE RETIREMENT PLAN
Amended and Restated as of January 1, 2015




SECTION 1
NAME AND PURPOSE


The Scotts Company LLC Executive Retirement Plan provides Eligible Employees the
opportunity to defer certain salary, bonuses and other compensation and to
receive other benefits in accordance with the terms of the Plan. The Plan is
unfunded. It is intended that the Plan be exempt from the funding,
participation, vesting and fiduciary provisions of Title I of ERISA.


The Plan is subject to Code Section 409A. The provisions of the Plan apply to:
(a) any Participant who is receiving or accruing benefits on the Effective Date;
(b) any individual who becomes a Participant on or after the Effective Date; and
(c) any Participant who retires, becomes Disabled, dies or terminates employment
in accordance with the Plan on or after the Effective Date.


Effective with respect to Plan Years beginning on and after January 1, 2014, the
Plan was revised to include provisions regarding Supplemental Retirement Awards.


Effective with respect to Plan Years beginning on and after January 1, 2015, the
Plan is amended and restated to incorporate prior amendments and to remove
provisions that are no longer applicable or relevant to the operation of the
Plan. Except as otherwise specifically provided, the benefits due an individual
under the Plan or any prior version of the Plan shall be determined based on the
provisions of the Plan (or the applicable predecessor) in effect on the date he
or she separated from the service of the Employer and shall not be affected by
any subsequent amendment to the Plan.


SECTION 2
DEFINITIONS


The following terms have the indicated meanings.


2.1.
Account or Accounts



“Account” or “Accounts,” as applicable, means the separate Account or a
subaccount established for each Participant pursuant to Section 4 of the Plan. A
Participant’s Account shall consist of a Performance Award Account, a Base
Salary Account, a Matching Account, a Retirement Account, a Transitional
Contributions Account, a Retention Award Account and a Supplemental Retirement
Award Account. Accounts are bookkeeping benchmark accounts maintained solely for
accounting purposes.


2.2.
Adjustments



“Adjustments” means the credits to or debits from Accounts as provided in
Section 4.



1

--------------------------------------------------------------------------------




2.3.    Affiliate


“Affiliate” means any business organization or legal entity that, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of this definition, control (including the terms
controlling, controlled by, and under common control with) includes the
possession, direct or indirect, of the power to vote 50% or more of the voting
equity securities, membership interests or other voting interests, or to direct
or cause the direction of the management and policies of, such business
organization or other legal entity, whether through the ownership of equity
securities, membership interests or other voting interests, by contract or
otherwise.


2.4.
Base Salary



For purposes of this Plan, “Base Salary” means the portion of a Participants’
Compensation that constitutes salary, amounts received in lieu of salary
(including, but not limited to, paid time off, vacation pay, salary
continuation, short-term disability benefits) and LTI Offset Payments.


2.5.    Base Salary Account


“Base Salary Account” means the Participant’s subaccount to which Base Salary
deferral contributions are allocated pursuant to Section 4.3.


2.6.
Base Salary Deferral Election



“Base Salary Deferral Election” means an Eligible Employee’s election, in a
manner prescribed by the Benefits Administrative Committee, to defer Base Salary
(including LTI Offset Payments) pursuant to the Plan.


2.7.
Beneficiary



“Beneficiary” means the person or persons designated in writing as such and
filed with the recordkeeper at any time by a Participant. Any such designation
may be withdrawn or changed in writing (without the consent of the Beneficiary),
but only the last designation on file with the recordkeeper shall be effective.
Notwithstanding any contrary provision, a change in the identity of the
Beneficiary may not, and shall not, change the form and time of payment
previously elected by the Participant for distribution of his or her Account or
the applicable portion thereof.


2.8.
Benefits Administrative Committee



“Benefits Administrative Committee” means: (a) the administrative committee
appointed to administer the tax qualified retirement plans which are sponsored
by the Employer; or (b) any person or entity to which the Benefits
Administrative Committee delegates any of the administrative or ministerial
duties assigned to it under the Plan.


2.9.
Board



“Board” means the Board of Directors of the Corporation.

2

--------------------------------------------------------------------------------






2.10.
Cause



“Cause” means cause as defined in the LTIP.


2.11.
Change in Control



“Change in Control” means change in control as defined in the LTIP.


2.12.
Code



“Code” means the Internal Revenue Code of 1986, as amended from time to time.


2.13.    Committee


“Committee” means the Compensation and Organization Committee of the Board.




2.14.    Company


“Company” means The Scotts Company LLC.


2.15.    Company Stock Fund


“Company Stock Fund” means an investment fund reflecting common shares, without
par value, of The Scotts Miracle-Gro Company that shall be used as a benchmark
hereunder. The Investment Committee shall have no responsibility for or
discretion over the use of such fund as a benchmark hereunder.


2.16.    Compensation


“Compensation” means, for the applicable Plan Year, compensation used to
determine benefits under (and as defined under) the Qualified Plan, without
regard to the Pay Cap plus deferrals under this Plan or any other non-qualified
plan. Notwithstanding the foregoing, “Compensation” excludes any payments of
Performance Awards or any other bonuses that are made after the Participant’s
Separation from Service.


2.17.    Corporation


“Corporation” means The Scotts Miracle‑Gro Company.


2.18.    Disabled or Disability


“Disabled” or “Disability” means that the Participant is (a) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than

3

--------------------------------------------------------------------------------




12 months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering Employees of the
Employer.


2.19.    ERISA


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


2.20.    Effective Date


“Effective Date” means, in general, the effective date for the Plan’s Code
Section 409A restatement, January 1, 2005, unless otherwise specifically
provided herein or required by law.


2.21.    Eligible Employee


“Eligible Employee” has the meaning specified in Section 3.


2.22.    Employee


“Employee” means an individual employed as a common law employee of the
Employer.


2.23.    Employer or Employers


“Employer” or “Employers” means the Company and/or its Affiliates, as indicated
by the context.


2.24.    ERP Eligible Pay


“ERP Eligible Pay” means, for the applicable Plan Year, Compensation less
eligible RSP Compensation for the Plan Year.


2.25.    Investment Committee


“Investment Committee” means: (a) the Scotts Miracle‑Gro Investment Committee
appointed to monitor all investment and related activities associated with the
Outside Benchmark Investment Funds; or (b) any person or entity to which the
Investment Committee delegates any of the investment duties assigned to it under
the Plan.


2.26.    Investment Fund


“Investment Fund” means the Company Stock Fund or one of the Outside Benchmark
Investment Funds used as an earnings benchmark with respect to Participants’
Accounts.


2.27.    LTIP


“LTIP” means The Scotts Miracle-Gro Company Long-Term Incentive Plan, as amended
from time to time.



4

--------------------------------------------------------------------------------




2.28.    LTI Offset Payment


“LTI Offset Payment” means an amount that is designated as an LTI Offset Payment
in the Company’s payroll system.


2.29.    Matching Account


“Matching Account” means the Participant’s subaccount to which Matching
Contributions are allocated pursuant to Section 4.4(b).


2.30.    Outside Benchmark Investment Fund


“Outside Benchmark Investment Fund” means an Investment Fund, other than the
Company Stock Fund, which has been designated by the Investment Committee as
available to use as an earnings benchmark with respect to Participants’
Accounts.


2.31.    Pay Cap


“Pay Cap” means, for each Plan Year, the dollar threshold at which an Eligible
Employee’s RSP Compensation reaches the maximum recognizable annual compensation
limit under Code Section 401(a)(17).


2.32.    Participant


“Participant” has the meaning specified in Section 3.


2.33.    Performance Award


“Performance Award” means an annual bonus payable pursuant to a plan or program
maintained by an Employer that constitutes performance-based compensation under
Treasury Regulation Section 1.409A‑1(e).




2.34.    Performance Award Deferral Election


“Performance Award Deferral Election” means an Eligible Employee’s election to
defer, in a manner prescribed by the Benefits Administrative Committee, a
Performance Award pursuant to the Plan.


2.35.    Plan


“Plan” means The Scotts Company LLC Executive Retirement Plan, as reflected in
this document, as amended from time to time after the Effective Date.


2.36.    Plan Year


“Plan Year” means the calendar year.



5

--------------------------------------------------------------------------------




2.37.    Qualified Plan


“Qualified Plan” means The Scotts Company LLC Retirement Savings Plan, and any
amendments thereto.


2.38.    Retention Award


“Retention Award” means an award, allocable to a Participant’s Retention Award
Account in accordance with Section 4.2(c). The designation of the Participants
who receive a Retention Award and the amount of each Retention Award shall be
determined by the Committee in its discretion. Each Retention Award shall be
evidenced by a written agreement between the Employer and the Participant. The
written agreement shall set forth the terms and conditions governing the
Retention Award and shall be consistent with the applicable provisions of the
Plan.


2.39.    Retention Award Account


“Retention Award Account” means the Participant’s subaccount to which Retention
Awards are allocated pursuant to Section 4.4(d).


2.40.    Retirement Account


“Retirement Account” means the Participant’s subaccount to which Retirement
Contributions are allocated pursuant to Section 4.4(a).


2.41.    Retirement Contribution


Retirement Contribution means, for Plan Years beginning before January 1, 2011,
an Employer contribution allocated to each Eligible Employee’s Retirement
Account.


2.42.    RSP Compensation


“RSP Compensation” means compensation as defined under the Qualified Plan. RSP
Compensation does not include deferrals to the Plan.


2.43.    Separation from Service


“Separation from Service” means a Participant’s termination of employment with
the Company and its Affiliates for any reason. A termination of employment will
occur when the Participant and the Company and its Affiliates reasonably
anticipate that (i) no further services will be performed by the Participant
after a certain date or (ii) the level of bona fide services which the
Participant is expected to perform for the Company and its Affiliates, as an
employee or otherwise, as of a certain date is expected to permanently decrease
to a level equal to 20% or less of the average level of services performed by
the Participant during the immediately preceding 36‑month period (or the
Participant’s entire period of service if less than 36 months). Further, for
purposes of the Plan, a termination of employment is deemed to occur on the
first date following six months after a Participant is first on a military
leave, sick leave or other bona fide leave of absence. Such six‑month period may
be extended if the Participant retains a right to reemployment with the

6

--------------------------------------------------------------------------------




Company or its Affiliates under applicable statute or contract. Notwithstanding
the foregoing, where a leave of absence is due to a medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months and where
such impairment causes the Participant to be unable to perform the duties of his
or her position of employment or any substantially similar position of
employment with the Company, a 29‑month period of absence may be substituted for
such six‑month period. Whether there has been a termination of employment will
be determined by the Benefits Administrative Committee, taking into account all
of the facts and circumstances at the time of the termination of employment in
accordance with the guidelines described in Treasury Regulation Section
1.409‑1(h). Notwithstanding the foregoing, Separation from Service does not
include a Participant’s termination of employment on account of death or
Disability.


2.44.    Statutory Limits


“Statutory Limits” means the following:


(a)
the maximum recognizable annual compensation under Code Section 401(a)(17);



(b)
the maximum annual additions under Code Section 415(c) - the “415 Limit”;



(c)    the deferral limit under Code Section 402(g) - the “Deferral Limit”; and


(d)    the limits on contributions for highly compensated employees under Code
Sections 401(k)(3) - the “ADP Test” - and 401(m)(2) - the “ACP Test.”


2.45.
Supplemental Retirement Award



“Supplemental Retirement Award” means an award, allocable to a Participant’s
Supplemental Retirement Award Account, in accordance with Section 4.4(e). The
designation of the Participants who receive a Supplemental Retirement Award and
the amount of such Supplemental Retirement Award shall be determined by the
Committee in its discretion.


2.46.
Supplemental Retirement Award Account



“Supplemental Retirement Award Account” means the Participant’s subaccount to
which Supplemental Retirement Awards are allocated pursuant to Section 4.4(e).


2.47.
Transitional Contribution



Transitional Contribution means a special Employer contribution made for certain
Participants for Plan Years from 1998 - 2000.


2.48.    Transitional Contributions Account


“Transitional Contributions Account” means the Participant’s subaccount to which
Transitional Contributions are allocated pursuant to Section 4.4(c).



7

--------------------------------------------------------------------------------




2.49.    Years of Service


“Years of Service” means the total of an Employee’s full years of employment
with the Employer from the Employee’s adjusted service date, as assigned by the
Employer, until the Employee’s Separation from Service.


SECTION 3
PARTICIPANTS


Each United States-based vice president or more senior executive is an Eligible
Employee and may participate in the Plan. Each other management or highly
compensated employee who is designated by the Chief Executive Officer or the
Executive Vice President of Global Human Resources as eligible to participate in
the Plan is an Eligible Employee and may participate in the Plan so long as such
Employee’s eligibility or participation does not affect the Plan’s intended
exemption from the funding, participation, vesting and fiduciary provisions of
Title I of ERISA. Each Eligible Employee who elects to participate in the Plan
or for whom Employer contributions are credited in accordance with Section 4
shall be a Participant in the Plan. A Participant shall continue to participate
in the Plan until his or her status as a Participant is terminated by: (a) a
complete distribution of his or her Accounts pursuant to the terms of the Plan;
(b) the termination of the Plan; or (c) a written directive of the Company’s
senior human resources officer. Furthermore, for purposes of administering this
Plan, each such Participant shall be deemed to be a “Specified Employee,” as
defined in Code Section 409A(a)(2)(B)(i) and Treasury Regulation Section
1.409A‑1(i).


SECTION 4
ACCOUNTS


4.1.    Establishment of Accounts


The recordkeeper will establish an Account for each Participant. A Participant’s
Account shall consist of a Performance Award Account, a Base Salary Account, a
Matching Account, a Retirement Account, a Transitional Contributions Account, a
Retention Award Account and a Supplemental Retirement Award Account.


4.2.    Election of Participant to Defer Performance Awards


(a)    Performance Awards. An Eligible Employee may, at the discretion of the
Committee, and on such terms and conditions as it may specify, elect to have a
percentage of any Performance Award that may be awarded to him or her by the
Employer for, as applicable, (i) a Plan Year or (ii) a fiscal year ending in the
following Plan Year, allocated to his or her Performance Award Account and paid
on a deferred basis pursuant to the terms of the Plan. To make an election with
respect to a Performance Award, an Eligible Employee must advise the Employer of
his or her election in writing or by filing an election electronically, using
procedures prescribed by the Benefits Administrative Committee. Such elections
must be made on or before the date prescribed by the Benefits Administrative
Committee, which shall be no later than December 31 of the preceding calendar
year, as applicable, (i) the Plan Year to which the Performance Award relates or
(ii) the

8

--------------------------------------------------------------------------------




Plan Year in which the fiscal year to which the Performance Award relates ends.
In no event may a deferral election be made with respect to any portion of a
Performance Award that is “readily ascertainable,” i.e., both calculable and
substantially certain to be paid at the time of the election. Further, for such
election to be effective, an Eligible Employee must have provided services for
the Employer continuously from the beginning of the applicable performance
period. Finally, deferral elections made with respect to Performance Awards that
become payable as a result of death or Disability or in the event of a Change in
Control, without regard to the satisfaction of the applicable performance
criteria, do not constitute performance-based compensation and shall not be
effective unless made by December 31 of the calendar year preceding the
beginning of the calendar or fiscal year to which such award relates.


(b)    Performance Awards for Newly Eligible Employees. Notwithstanding the
preceding paragraph, for the Plan Year in which an Employee first becomes an
Eligible Employee, such Eligible Employee is not eligible to defer Performance
Awards with respect to any performance period that begins in such Plan Year.
Such Eligible Employee can make a Performance Award Deferral Election for
performance periods beginning in the following Plan Year in accordance with
Section 4.2(a).


(c)    Calendar Year Performance Awards. Calendar year Performance Awards shall
be taken into account in the Plan Year in which any non-deferred portion of such
Performance Award would be paid.


(d)    Performance Award Account. If a Performance Award Deferral Election is
submitted to the recordkeeper in accordance with this Section 4.2., the Employer
will credit to the Participant’s Performance Award Account the amount of any
timely deferral determined in accordance with this Section 4.2. All such
deferral elections must be submitted no later than December 31 of the calendar
year in which such deferral elections are made. Such deferral elections become
irrevocable on such date and cannot be changed even if the Participant ceases to
be an Eligible Employee.


(e)    Deferral Election Effective Only If Employed on the Payment Date.
Notwithstanding any provision of this Plan to the contrary, no Performance Award
may be deferred under this Section 4.2 unless the Participant is an Employee on
the date that such amount actually is distributed.


4.3.    Election of Participant to Defer Base Salary


(a)    Annual Base Salary Deferral Elections. Each Eligible Employee may, on
such terms and conditions as the Committee may specify, elect separate “ERP 1”
and “ERP 2” deferral percentages as provided in (i) and (ii) below:


(i)    ERP 1 Deferrals. Each Eligible Employee may elect to have a percentage of
his or her Base Salary attributable to Compensation that would be paid before
the Eligible Employee reaches the Pay Cap deferred and allocated to his or her
Base Salary Account and paid pursuant to the terms of the Plan.


(ii)    ERP 2 Deferrals. Each Eligible Employee may elect to have a percentage
of his or her Base Salary attributable to Compensation that would be paid after
the Eligible

9

--------------------------------------------------------------------------------




Employee reaches the Pay Cap deferred and allocated to his or her Base Salary
Account and paid pursuant to the terms of the Plan.


To exercise such elections for any Plan Year, on or before the date prescribed
by the Benefits Administrative Committee (which shall be no later than December
31 of the calendar year preceding the Plan Year in which the services relating
to such Base Salary are performed), the Eligible Employee must advise the
Employer of his or her elections in writing or by filing such elections
electronically using procedures prescribed by the Benefits Administrative
Committee. Such Base Salary Deferral Elections shall apply only to Base Salary
earned by and payable to the Participant after the date on which the Base Salary
Deferral Election is received by the recordkeeper.


(b)    Newly Eligible Employees. For the Plan Year in which an Employee first
becomes an Eligible Employee, such Eligible Employee is not eligible to defer a
portion of his or her Base Salary. Such Eligible Employee can make a Base Salary
Deferral Election for the following Plan Year in accordance with Section 4.3(a).


(c)    Base Salary Account. If Base Salary Deferral Elections are submitted to
the recordkeeper, the Employer will allocate to the Participant’s Base Salary
Account the amount of Base Salary determined in accordance with Section 4.3(a).
All Base Salary Deferral Elections made under Section 4.3(a) must be submitted
no later than December 31 of the calendar year in which the valid election is
made in order to be effective for the following calendar year. Such deferral
elections become irrevocable on such date and cannot be changed even if the
Participant ceases to be an Eligible Employee.


4.4.    Employer Contributions


(a)    Retirement Contributions. No Retirement Contributions will be allocated
to Participants’ Retirement Base Account for Plan Years beginning on or after
January 1, 2011.


(b)    Matching Contributions. The Employer shall make a matching contribution
with respect to each Participant who, under the Plan, has made or caused to be
made a Base Salary Deferral Election and/or a Performance Award Deferral
Election for such Plan Year. Such Participant’s matching contributions shall
equal 150% of the first 4% of the Participant’s ERP Eligible Pay deferred to the
Plan plus 50% of the next 2% of the Participant’s ERP Eligible Pay deferred to
the Plan. Matching contributions shall be determined and credited to a
Participant’s Matching Account between January 1 and March 31 of the Plan Year
following the Plan Year to which they apply.


To be eligible to receive an allocation of such matching contributions, a
Participant must be an Employee on the last day of the Plan Year or: (i) other
than for Cause, has incurred a Separation from Service after obtaining age 55
and completing 10 Years of Service; (ii) died; or (iii) become Disabled during
the applicable Plan Year.


(c)    Transitional Contributions. No Transitional Contributions shall be made
to any Participant’s Transitional Contributions Account for any Plan Year
beginning on or after January 1, 2003.

10

--------------------------------------------------------------------------------






(d)    Retention Awards. The Employer shall allocate an amount equal to the
Participant’s Retention Award, if any, to the Participant’s Retention Award
Account.


(e)    Supplemental Retirement Awards. The Employer shall allocate the amount,
if any, as determined by the Committee to the Participant’s Supplemental
Retirement Award Account at the time specified by the Committee.


4.5.    Benchmark Investment Funds


The Investment Committee may change or discontinue the Investment Funds used as
investment benchmarks under the Plan, other than the Company Stock Fund, for the
measure of appreciation or depreciation of previously credited amounts.


4.6.    Outside Benchmark Investment Funds


Each Participant shall direct the portion of future credits to, and the existing
balance of, the Participant’s Account that is to be treated as invested in one
or more of the Outside Benchmark Investment Funds. A Participant may change his
or her direction as of any business day subject to any applicable restrictions.
If a Participant does not designate one or more of the Outside Benchmark
Investment Funds, the investment of his or her Account default to the
benchmarked Investment Fund designated by the Investment Committee from time to
time.


4.7.    Company Stock Fund


A Participant may direct that all or a portion of future credits to the
Participant’s Account be treated as invested in the Company Stock Fund. A
Participant’s direction to have amounts treated as invested in the Company Stock
Fund shall be irrevocable as to amounts so treated pursuant to such direction
(i.e., amounts treated as invested in the Company Stock Fund cannot subsequently
be treated as invested in an Outside Benchmark Investment Fund).


4.8.    Adjustment of Account Balances and Other Rules


As of each business day, the recordkeeper shall credit or debit the balances in
a Participant’s Accounts with Adjustments that mirror the appreciation or
depreciation experienced by the Investment Funds against which such
Participant’s Account is benchmarked. For this purpose, appreciation shall
include interest, dividends and other distributions that would have been
credited or paid on such Investment Funds. Any such amounts shall be deemed to
have been reinvested in the applicable benchmarked Investment Fund pursuant to
procedures approved by the Benefits Administrative Committee. The crediting or
debiting of Adjustments shall occur so long as there is a balance in the
Participant’s Account, regardless of whether such Participant has terminated
employment with the Employer or has died. The Benefits Administrative Committee
may prescribe any reasonable method or procedure regarding accounting for
Adjustments.


The Benefits Administrative Committee may, from time to time, establish policies
or rules consistent with Code Section 409A and the regulations promulgated
thereunder to govern the manner and form in which Performance Award Deferral
Elections and Base Salary Deferral Elections may

11

--------------------------------------------------------------------------------




be made as well as the manner in which the amount of any deferral, contribution,
credit or Adjustment is determined, made or allocated under the Plan.
Notwithstanding any contrary Plan provision, all contributions and deferrals
credited to a Participant’s Accounts shall be subject to the restrictions
described in Section 12.8 of the Plan.


4.9.    FICA


Deferrals, Employer contributions and Adjustments shall, to the extent required
by law, be treated as “wages” for purposes of Federal Insurance Contributions
Act (“FICA”) taxes, i.e., Social Security taxes.


SECTION 5
METHOD OF DISTIBUTION OF DEFERRED COMPENSATION


5.1.    Time and Form of Distribution


(a)    Election of Time and Form of Distribution. At the time a Participant
makes a deferral election pursuant to Sections 4.2 and 4.3, the Participant
shall also elect a time and form of distribution with respect to any deferral
elections and applicable matching contributions to made in the same calendar
year.


(i)    The Participant shall deliver such election to the recordkeeper at the
time the deferral elections for the applicable calendar year are made, or in the
case of distributions from the Retention Award Account, in accordance with the
written agreement evidencing the Participant’s Retention Award.


(ii)    Such elections shall also apply to any other credits to a Participant’s
Accounts as specified in Sections 5.1(b) and 5.1(c) for such Plan Year.


(b)    Election of Time of Distribution. Amounts credited to a Participant’s
Accounts (other than a Retention Award Account or a Supplemental Retirement
Award Account) shall be distributed to the Participant upon: (a) the
Participant’s Separation from Service; (b) the Participant’s death; (c) the
Participant’s Disability; or, where applicable, (d) a date certain elected by
the Participant.


(i)    A Participant shall elect either a time or an event for distribution with
respect to (A) Base Salary Deferral Elections, (B) Performance Award Deferral
Election and (C) applicable matching contributions made in the same calendar
year.


(ii)    If no time or event of distribution election is made with respect to any
such deferral or credit, the portion of the Participant’s Accounts (other than a
Retention Award Account or a Supplemental Retirement Award Account) relating
thereto shall be distributed on the Participant’s Separation from Service for
any reason.


(iii)    Amounts credited to a Participant’s Retention Award Account shall be
distributed in accordance with the written agreement evidencing the
Participant’s Retention Award.



12

--------------------------------------------------------------------------------




(iv)    Amounts credited to a Participant’s Supplemental Retirement Award
Account shall be distributed upon the first to occur of (a) the Participant’s
Separation from Service, (b) the Participant’s death or (c) the Participant’s
Disability.


(c)    Time of Distribution.


(i)    In General. All distributions, other than distributions upon a
Participant’s Separation from Service, shall be made or shall commence, as
applicable, within 90 days of the distribution event.


(ii)    Distributions on Participant’s Separation from Service. Notwithstanding
any contrary provision, if the distribution event giving rise to the
distribution or commencement of distributions is a Participant’s Separation from
Service, then the distribution shall not be made or commence, as applicable, for
six months following the date of the Participant’s Separation from Service.


For any distribution subject to the six‑month delay, (i) if such distribution is
to be made in a lump sum, then the distribution following the six‑month delay
shall be equal to the Participant’s Account balance at the time of such
distribution; and (ii) if such distribution is to be made in annual
installments, then the amount of the first distribution shall be the aggregate
amount of any installment that would have been paid following the Participant’s
Separation from Service if such six‑month delay were not applicable (or the
Participant’s Account balance at the time of payment, if less). Any amount
distributable under (i) or (ii) above shall be paid as of the first business day
of the seventh month following the Separation from Service.


(iii)    Distributions of Matching Contributions. Notwithstanding the foregoing,
with respect to any matching contribution allocated to a Participant’s Matching
Account under Section 4.4(b) after a distribution event described in this
Section 5.1, such matching contribution shall be paid on the later of (i) the
applicable payment date under the Plan or (ii) April 1 of the Plan Year in which
the matching contribution is allocated to the Participant’s Matching Account.


(d)    Election of Form of Distribution. Amounts credited to a Participant’s
Account (other than a Retention Award Account) shall be distributed to the
Participant in accordance with the Participant’s distribution election either in
a single lump-sum payment or in substantially equal annual installments over a
period of five, 10 or 15 years.


(i)    A Participant shall elect a form of distribution with respect to the (A)
Base Salary Deferral Elections, (B) Performance Award Deferral Election, (C)
Supplemental Retirement Award or (D) applicable matching contributions made in
the same calendar year.


(ii)    Amounts credited to a Participant’s Retention Award Account shall be
distributed in accordance with the written agreement between the Employer and
the Participant evidencing the Participant’s Retention Award.



13

--------------------------------------------------------------------------------




(iii)    To the extent that an Account is distributed in installment payments,
the undisbursed portions of such Account shall continue to be credited with
Adjustments in accordance with the applicable provisions of Section 4.8.


(iv)    Distributions of amounts benchmarked to Investment Funds other than the
Company Stock Fund shall be made in cash. Distributions of amounts benchmarked
to the Company Stock Fund shall be distributed in the greatest whole number of
common shares of the Corporation that can be distributed based on the amount
benchmarked to the Company Stock Fund (after any applicable income tax
withholding), plus cash for any fractional share.


(v)    If no form of distribution is elected by the Participant, the
Participant’s Accounts (other than the Retention Award Account) shall be
distributed in the form of a single lump-sum payment and the Retention Award
Account shall be distributed in accordance with the written agreement evidencing
the Participant’s Retention Award.


5.2.    Death Benefit


If a Participant dies (either before or after payment of benefits have commenced
under this Section 5), his or her Account shall be paid to the Beneficiary
designated by the Participant. If there is no designated Beneficiary or no
designated Beneficiary surviving at a Participant’s death, payment of the
Participant’s Account shall be made to the Participant’s estate in a single
lump-sum payment within 90 days after the Participant’s death. In the event of a
Participant’s death after distribution of his or her Account has begun, to the
extent that there is a surviving Beneficiary, payment of such Account shall
continue in the form of distribution in effect prior to the Participant’s death.
If a Participant dies prior to the commencement of distribution of his or her
Account, his or her Beneficiary, if any, shall receive distribution of such
Account in the form of distribution previously elected by the Participant. If a
Beneficiary begins to receive any payment pursuant to this Section 5.2, but dies
prior to the time that all amounts have been distributed, any remaining amount
shall be paid in a single lump-sum payment to the estate of the Beneficiary.


5.3.    Taxes


In the event any taxes are required by law to be withheld or paid from any
payments made pursuant to the Plan, the recordkeeper shall deduct such amounts
from such payments and shall transmit or cause to be transmitted the withheld
amounts to the appropriate taxing authority.


5.4.    Unforeseeable Emergency Distributions


The Committee, in its sole discretion, may elect to distribute all or a portion
of the Participant’s Account in the event such Participant requests a
distribution due to an Unforeseeable Emergency, as described under Treasury
Regulation Section 1.409A-3(i)(3). The Committee has delegated authority to the
Benefits Administrative Committee to elect, in its sole discretion, to
distribute all or a portion of the Account of a Participant who is below the
senior vice president level in the event such Participant requests a
distribution due to an Unforeseeable Emergency. Any distribution under this
Section 5.4 shall comply with the Unforeseeable Emergency requirements of Code
Section 409A and the regulations promulgated thereunder, which are incorporated
herein

14

--------------------------------------------------------------------------------




by reference. Any distribution on account of an Unforeseeable Emergency shall
not exceed the amount required to satisfy the Unforeseeable Emergency, plus
amounts necessary to pay taxes reasonably anticipated as a result of such
distribution, after taking into account the extent to which the Unforeseeable
Emergency may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets (to the extent that such
liquidation would not itself cause a severe financial hardship) or by stopping
deferrals under the Plan. The Participant’s request shall state the nature of
the severe financial hardship, the total amount requested to be distributed from
his or her Plan Accounts and the total amount of the actual expense incurred or
expected to be incurred on account of the Unforeseeable Emergency. A
Participant’s Retention Award Account, if any, is not eligible for distribution
under this Section 5.4.


5.5.    Small Benefit Distribution


If the value of the Participant’s Accounts (and all other nonqualified deferred
compensation plan benefits required to be combined with the Plan under Treasury
Regulation Section 1.409A-(1)(c)(2)) is not greater than the applicable dollar
amount under Code Section 402(g)(1)(B) at the time of distribution, then such
benefit shall be paid in the form of a single lump sum notwithstanding any
contrary Plan provision. Any such distribution is subject, if applicable, to the
delay in payment rule relating to Separation from Service events, as set forth
in Section 5.1(c)(ii) of the Plan.


5.6.    Distributions in the Event of a Change in Control


Notwithstanding any other provision of the Plan, an affected Participant shall
receive all amounts due the Participant hereunder in a lump sum as soon as
practicable after a Change in Control, and in all events within 30 days thereof.
For purposes of this Section 5.6, an “affected Participant” is any Participant
who is or was providing services: (i) to a corporation at the time of a Change
in Control relating to such corporation; (ii) to a corporation that is liable
for payments to the extent of the services provided to such corporation by the
Participant or for which there is a bona fide business purpose for such
corporation to be liable for such payments (other than avoidance of Federal
income tax); or (iii) to a corporation that is a majority shareholder of a
corporation identified in Section 5.6(i) or (ii) or any corporation in a chain
of corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in Section 5.6(i)
or (ii). This Section 5.6 shall not apply to a Participant’s Retention Award
Account.


5.7.    Subsequent Deferral and Form of Payment Elections


Notwithstanding the foregoing, a Participant may elect, at least twelve months
before a scheduled distribution date (or, in the case of a distribution date
based on the Participant’s Separation from Service, at least twelve months
before the Separation from Service), to delay the payment date for a minimum
period of sixty months from the originally scheduled date of payment, provided
the election does not take effect for at least twelve months from the date on
which the election is made. The distribution election change must be made in
accordance with procedures and rules established by the Committee. The
Participant may, at the same time the date of payment is deferred, change the
form of payment provided such change in the form of payment may not effect an
acceleration of payment in violation of Code Section 409A or the provisions of
Treasury Regulation Section

15

--------------------------------------------------------------------------------




1.409A-2(b). For purposes of this Section 5.7, a series of substantially equal
annual installments is always treated as a single payment and not as a series of
separate payments.


SECTION 6
ACCRUALS UNDER OTHER BENEFIT PLANS


Amounts deferred or credited under the Plan shall not be taken into account in
calculating benefits or contributions under any pension benefit plan maintained
by the Employer, including, but not limited to, any pension plan or retirement
plan (qualified under Section 401(a) of the Code), except to the extent
specifically provided in any such plan. Amounts deferred by a Participant under
the Plan shall be taken into account in determining credits or accruals under
Sections 4.2, 4.3 and 4.4.


SECTION 7
PARTICIPANT’S RIGHTS


Establishment of the Plan shall not be construed as giving any Participant the
right to be retained in the Employer’s service or employ or the right to receive
any benefits not specifically provided by the Plan. A Participant shall not have
any interest in amounts deferred, Employer allocations or Adjustments credited
to his or her Account until such Account is distributed in accordance with the
Plan. All deferrals and all amounts held for the Account of a Participant under
the Plan shall remain the sole property of the Employer, subject to the claims
of its general creditors and available for its use for whatever purposes
desired. With respect to amounts deferred or otherwise held for the Account of a
Participant, the Participant is merely a general creditor of the Employer. The
obligation of the Employer hereunder is purely contractual and shall not be
deemed to be or considered funded or secured in any way.


SECTION 8
NON-ALIENABILITY AND NON-TRANSFERABILITY


Except to the extent required by law or as provided in Section 12.8, the rights
of a Participant to distributions as provided in the Plan shall not be assigned,
transferred, pledged or encumbered or be subject in any manner to alienation or
anticipation unless required under applicable law. No Participant may borrow
against his or her Account. No Account shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, whether voluntary or
involuntary, including, but not limited to, any liability that is for alimony or
other payments for the support of a spouse or former spouse, or for any other
relative of any Participant, unless specifically required by applicable law.


SECTION 9
ADMINISTRATION AND STANDARD OF REVIEW


The Plan shall be administered by the Benefits Administrative Committee. The
Benefits Administrative Committee shall have authority to adopt rules and
regulations for carrying out the Plan and, in its sole and absolute discretion,
to interpret, construe and implement the provisions hereof. Subject to the
provisions of Section 10 below, any decision or interpretation of any provision

16

--------------------------------------------------------------------------------




of the Plan adopted by the Benefits Administrative Committee shall be final and
conclusive. The acts and decisions of the Benefits Administrative Committee
shall not be overturned and shall be binding on all individuals and parties
unless such acts and decisions are ruled by a court of competent jurisdiction to
be arbitrary and capricious. A Participant who is also a member of the Benefits
Administrative Committee shall not participate in any decision involving any
request made by him or her or relating in any way solely to his or her rights,
duties and obligations as a Participant under the Plan.


SECTION 10
CLAIMS PROCEDURE


10.1.    Filing Claims


Any Participant or Beneficiary entitled to benefits under the Plan may file a
claim for benefits with the Benefits Administrative Committee (or its designee).


10.2.    Notification to Claimant


If a claim is wholly or partially denied, the Benefits Administrative Committee
(or its designee) will furnish written or electronic (in accordance with
Department of Labor Regulations Section 2520.104b‑1(c)) notification of the
decision to the claimant within 90 days of receipt of the claim in a manner
calculated to be understood by the claimant. Such notification shall contain the
following information:


(a)    the specific reason or reasons for the denial;


(b)    specific reference to pertinent Plan provisions upon which the denial is
based;


(c)    a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and


(d)    a description of the Plan’s claims review procedures describing the steps
to be taken and the applicable time limits to submit claims for review,
including a statement of the claimant’s right to bring a civil action under
ERISA section 502(a) following an adverse benefit determination on review.


If special circumstances require an extension of time for the Benefits
Administrative Committee (or its designee) to process the claim, the 90‑day
period may be extended for an additional 90 days. Prior to the termination of
the initial 90‑day period, the claimant shall be furnished with a written or
electronic notice setting forth the reason for the extension. The notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Benefits Administrative Committee (or its designee) expects to
render the benefit determination.


10.3.    Review Procedure


A claimant or his or her authorized representative may, with respect to any
denied claim:



17

--------------------------------------------------------------------------------




(a)    request a full and fair review upon a written application filed within 60
days after receipt by the claimant of written or electronic notification of the
denial of his or her claim;


(b)    submit written comments, documents, records and other information
relating to the claim for benefits; and


(c)    upon request, and free of charge, be provided reasonable access to and
copies of documents and records and other information relevant to the claim for
benefits.


Upon receipt of a timely, written application for review, the Benefits
Administrative Committee (or its designee) shall undertake a review, taking into
account all comments, documents, records and information submitted by the
claimant relating to the claim without regard to whether the information was
submitted or considered in the initial benefit determination. If the claimant
(or his or her duly authorized representative) fails to appeal the initial
benefit determination to the Benefits Administrative Committee (or its designee)
in writing within the prescribed period of time, then the Benefits
Administrative Committee’s (or its designee’s) adverse determination shall be
final, binding and conclusive.


Any request or submission must be in writing and directed to the Benefits
Administrative Committee (or its designee). The Benefits Administrative
Committee (or its designee) will have the sole responsibility for the review of
any denied claim and will take all steps appropriate in the light of its
findings.


10.4.    Decision on Review


The Benefits Administrative Committee (or its designee) will render a decision
upon review no later than 60 days after receipt of the request for review. If
special circumstances (such as the need to hold a hearing on any matter
pertaining to the denied claim) warrant additional time, the decision will be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review. Written notice specifying the circumstances requiring an
extension will be furnished to the claimant prior to the commencement of the
extension. The decision on review will be in writing and will include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant, as well as specific references to the pertinent provisions of the Plan
on which the decision is based. If the decision on review is not furnished to
the claimant within the time limits prescribed above, the claim will be deemed
denied on review.


SECTION 11
AMENDMENT AND TERMINATION


The Plan may, at any time and from time to time, be amended or modified by the
Committee or its delegate without the consent of any Participant or Beneficiary,
provided that no such amendment or modification may either accelerate the
payment of the Participant’s Account or delay such payment, resulting in a
subsequent deferral of compensation. The Committee or its delegate may also
terminate and liquidate the Plan without the consent of the Participant or
Beneficiary. Any such liquidation and termination of the Plan shall be made in
accordance with the termination and liquidation requirements of and under the
circumstances described under Treasury Regulation

18

--------------------------------------------------------------------------------




Section 1.409A-3(j)(4)(ix). Any amendment or termination of the Plan will become
effective as to a Participant on the date established by the Committee or its
delegate. However, no amendment, modification or termination of the Plan shall,
without the consent of the Participant, adversely affect such Participant’s
rights with respect to amounts then credited to his or her Account. Actions may
be taken by the Committee or its delegate at any time and in any manner not
prohibited by law.


SECTION 12
GENERAL PROVISIONS


12.1.    Controlling Law


Except to the extent superseded by federal law, the laws of the State of Ohio
shall be controlling in all matters relating to the Plan, including construction
and performance hereof.


12.2.    Captions


The captions of Sections and paragraphs of the Plan are for convenience of
reference only and shall not control or affect the meaning or construction of
any of its provisions.


12.3.    Facility of Payment


Any amounts payable hereunder to any person who is under legal disability or
who, in the judgment of the Benefits Administrative Committee, is unable to
properly manage his or her financial affairs, may be paid to the legal
representative of such person or may be applied for the benefit of such person
in any manner which the Benefits Administrative Committee may select. Any such
payment shall be deemed to be payment for such person’s Account and shall be a
complete discharge of all liability of the Employer with respect to the amount
so paid.


12.4.    Administrative Expenses


All expenses of administering the Plan shall be borne by the Employer and no
part thereof shall be charged against any Participant’s Account or any amounts
distributable hereunder.


12.5.    Severability


Any provision of the Plan prohibited by the law of any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition, without
invalidating the remaining provisions hereof.


12.6.    Personal Liability


Except as otherwise expressly provided herein, no member of the Benefits
Administrative Committee or the Committee, and no officer, director, employee or
agent of the Employer, shall have any liability to any person, firm or
corporation based on or arising out of the Plan, except in the case of willful
misconduct or fraud.



19

--------------------------------------------------------------------------------




12.7.
Amendment to Qualified Plan or Changes to Employer Contributions and Participant
Deferrals under Qualified Plan



Notwithstanding any contrary provision in this Plan, with respect to any change
or addition to, any deletion from or any modification of (collectively, an
“Amendment”) the underlying Qualified Plan or change in the Company or
Participant contributions and/or deferrals under the Qualified Plan during any
Plan Year (collectively, a “Contribution Change”), where such Amendment or
Contribution Change causes the Plan to be non-compliant with Code Section 409A
and the regulations promulgated thereunder (including, but not limited to,
Treasury Regulation Section 1.409A-2(a)(9)) or accelerates the payment of the
Participant’s Account or delays such payment, resulting in a subsequent deferral
of compensation, such Amendment and/or Contribution Change shall be disregarded
with respect to Employer contributions, Participant deferrals, Participants’
Accounts, Compensation, Performance Award Deferral Elections under or credited
pursuant to the Plan or to any form or time of payment applicable to Plan
benefits to the extent that the same either may cause the Plan to be or is
itself non-compliant with Code Section 409A or the regulations promulgated
thereunder.


12.8.    Right to Offset


If the Benefits Administrative Committee determines that a Participant is, for
any reason, indebted to the Company or its Affiliates, the Benefits
Administrative Committee and the Company may offset such indebtedness, including
any interest accruing thereon, against distributions otherwise due under the
Plan provided that:


(a)    such debt is incurred in the ordinary course of the service relationship
between the Participant and the Company;


(b)    in any taxable year of the Company, the entire amount of reduction does
not exceed $5,000; and


(c)    the reduction is made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant.


An election by the Company not to offset such indebtedness against distributions
otherwise due under the Plan will not constitute a waiver of the Company’s claim
for such indebtedness or obligation.


SECTION 13
UNFUNDED STATUS OF THE PLAN


Any and all payments made to any Participant pursuant to the Plan shall be made
only from the general assets of the Employers. All Accounts under the Plan shall
be for bookkeeping purposes only and shall not represent a claim against
specific assets of the Employers. Nothing contained in the Plan shall be deemed
to create a trust of any kind or create any fiduciary relationship.
Notwithstanding the foregoing, the Employers may, in their discretion and to the
extent such funding would not trigger a tax on affected Participants under Code
Section 409A(b)(3), establish a trust to

20

--------------------------------------------------------------------------------




assist them in discharging all or a portion of the benefits payable under the
Plan. The assets of such trust shall remain, at all times, the assets of the
Employers subject to the claims of their creditors. Amounts distributed from any
such trust shall discharge the Company’s obligation with respect to the benefits
in question.







21